UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1433



JAMES GUSEH,

                                              Plaintiff - Appellant,


          versus


NORTH CAROLINA CENTRAL UNIVERSITY, through the
Board of Governors of the University of North
Carolina;   BERNICE   D.   JOHNSON,   in   her
individual and official capacity as Dean of
the College of Arts and Sciences of North
Carolina Central University,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:04-cv-00042-JAB)


Submitted: November 15, 2006              Decided:   November 17, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Guseh, Appellant Pro Se. John Payne Scherer II, Assistant
Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          James Guseh appeals the district court’s order accepting*

the recommendation of the magistrate judge and dismissing his

employment discrimination action.    We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.       Guseh v. North Carolina Central

Univ., No. 1:04-cv-00042-JAB (M.D.N.C. Mar. 13, 2006). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




     *
      The  district   court   accepted  the   magistrate   judge’s
recommendation with one exception: the court found that Guseh’s
claim under the North Carolina Constitution was not barred by
sovereign immunity, Corum v. Univ. of N.C., 413 S.E.2d 276, 289-92
(N.C. 1992), but rather, was barred because such direct
constitutional claims may only proceed in the absence of an
alternative state remedy. Id.; Ware v. Fort, 478 S.E.2d 218, 222
(N.C. App. 1996).

                               - 2 -